Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Kaplan on 15 November 2021.
	The claims have been amended as follows:
In independent claim 1, in line 5, -- first -- has been inserted between “a” and “basic sedimentation tank”, in line 18, -- first -- has been inserted between “a” and “sensor” and in line 20, “is” has been deleted between “control system” and “configured”.
            In claim 2, in line 6, “this” has been replaced with -- said --.
            In claim 3, in line 2, -- including the first sensor -- has been inserted after “sensors”, in line 4, --  of said sensors --  has been inserted after “sensor”, in line 7, “one” has been replaced with -- the first – and in line 10, --  of said sensors --  has been inserted after “sensor”.
            In claim 8, in line 19, “output” has been replaced with -- detection --.
            In claim 9, in line 3, “at least two basic sedimentation tanks” has been replaced with -- the first basic sedimentation tank and a second basic sedimentation tank --. 
first -- has been inserted between “a” and “basic sedimentation tank”.
            In claim 17, in line 3, -- a -- has been inserted between “controlling and “removal” and “a” has been replaced with -- the -- between “of” and “sludge”.
            In claim 20, in line 2, -- including the first basic sedimentation tank -- has been inserted after “tanks”.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 remain distinguished for reasons of record. The claim amendments were for purposes of mitigating 35 U.S.C. 112 (b) issues regarding inconsistent terminology, antecedent basis and ambiguity. The Terminal Disclaimer filed on 15 November 2021 to obviate an Obviousness Double Patenting Rejection has been approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
11/15/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778